Case 3:18-cv-00097-GEC Document 27-16 Filed 10/31/19 Page 1 of 3 Pageid#: 220




                IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                     CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )    Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.             )
                                    )
____________________________________)

            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                              EXHIBIT 12
                   Case 3:18-cv-00097-GEC Document 27-16 Filed 10/31/19 Page 2 of 3 Pageid#: 221
To                 Roger Knophrknophenvirotechservicescom                                            Kevin     Whyrickkwhyrick©envirotechservicescom                                 Jonathan

Nelsonjnelsonenvirotechservicescom
From      Chris LaRocco

Sent               20140605T2351000400
Importance                          Normal

Subject           TraeFuels Update                   ObservationsFinding
Received                           20140605T2351000400

Gents


Here    are      my      notesfindings             during the past few days while working                                  with TraeFuels



Notes


                 Reviewed          staffing         levels     against          production output              and the current            fiscal      state    and   found   them     to be      non optimal
                  Recommended                crew       size reduction                from 31        22 they had           started     the reduction
                                                                                                                                                                process before         1   and    Beths arrival

                 Worked         with    John on           shift     and       shift   hour realignment               which    resulted           in   a change from 3 eight hour shifts to 2

            twelve        hour     shift


                 Held staff meetings                 to      accommodate               questions      and provide answers to concerns

                 Beth John and               I    met with Michael Donaldson                          to review his performance                        which     resulted    in recommendations                  on
            both behavioral              and work product                      correction          Michael was given            tasks and             direction      on   how   to accomplish             them over

            a two        week period
                 Arc reviewing current                       PL      data      against     sales forecasts           which      will      be translated          into a short term cash            flow

            analysis that will              become           the    value of the potential capital                    call


                 Are reviewing              operational issues and will                       have      recommendation               in   the     next update

                 Are working                                                          up both an international pellet deal and a local
                                        on securingwrapping                                                                                                          kiln dried    woodchip          deal

                 Christian        reached out to Enviva                       who       called     him    last
                                                                                                                 week        to explore bulk pellet                  opportunities they have               not

            come back             with a price           yet
                 Am      meeting with the management                              team     Friday to establish               a working           dialogue       that promotes strategy

            and execution              with                        to their various          rolls
                                                                                                      positions
                                                   respect

                  Beth identified gaps                                          process and has laid out to the team that her involvement
                                                        in   the    hiring                                                                                                      in   both promoting              the


            open positions and the hiring of candidates                                      is   MANDATORY
                  Found     that there            was   a culture         of nepotisms occurring



 Observations



 The overarching                  issues         which       are being          addressed are both business                     and mechanical                 design


 John       is   hampered          by day to day operational issues and struggles                                     to   meet     startup           and expansion        expectations



 Michael           Donaldsons            general          disposition           favors    scrutiny        which      lends to being              over    analytical       Too     Michael         lacks    the

 ability         to translate      Traes finances                  into actionable           plans predictive                He     also    is    lacking      the   confidence       to voice      his

 concerns          to John        in
                                       way        that protects          them from missing                profitability        expectations              and cash      management           objectives

 financial analysis



 Clayton Walker runs a great                            lab has the most experience                       in   the   facility     and works             arduously alongside            John on operational

 issues His abilities to                   fill    a greater        managerial role                ie   operations         manager have                 not been assessed            and   is    therefore

 unknown            at   this   time


 Christian          Bach     is   the   newest          member            to the      team    Christian has          become         and asset           in   sales supply chain            and logistics

 Where           Christian        has faltered most                 is   in   contract     risk mitigation            however          he   is    not without         oversight and works               through

 contract         details with          John Michael and Chuck                            Mr       Bach   is   adapting       well and will get better over time



 The    biggest          challenge         for     them       is    to   become         cohesive      unit There also seems                      to   be a need      to prove     that they       can    hit   the   pro
 forma expectations                    rapidly This has                  led the team         to   make decisions            that    are in hind             sight hasty     This hast      is   genesis of the
 afore      mentioned struggles



 I   will   have      another          update with financials tomorrow                              evening


                                                                                                                                                                                      TRAEPR0D0008367
              Case 3:18-cv-00097-GEC Document 27-16 Filed 10/31/19 Page 3 of 3 Pageid#: 222


Respectfully



Chris LaRocco

Corporate Strategist



EnviroTech          Services     Inc

9663    Berrien St

Suite   1



Union       Pier    Michigan     49129


Work 9703463923
Ext 407
Cell 7738752053

Fax 2696455909
Web wwwenwotechservicescom

Confidentiality           Notice
The information contained          in this   electronic communication   may be   privileged work   product   or otherwise confidential   information   If



you have accidentally received           this   communication   you are hereby notified that any disclosure dissemination distribution or copying
of this communication is
                         strictly        prohibited   If
                                                         you received this communication in error please notify us immediately by email
attaching     the   original   message   and delete   the original message from your computer and any network      to which
                                                                                                                            your computer is
connected




                                                                                                                                 TRAEPR0D0008368
